Citation Nr: 0914566	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1968 to April 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.  

Private medical records remain outstanding.  In June 2003, a 
private physician from the Washington St. Tammany Regional 
Medical Center diagnosed the Veteran with PTSD.  However, the 
private physician provided any explanation as to that 
diagnosis.  Nor did the physician reference or provide the 
Veteran's treatment records.  Accordingly, on remand, a 
request for those records must be made.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Veteran's PTSD diagnosis 
remains unclear.  

In June 2003, the Veteran was diagnosed with PTSD by a 
private physician from the Washington St. Tammany Regional 
Medical Center.  However, the physician provided only the 
diagnosis without any supporting evidence or statements.  The 
Veteran also underwent a VA examination in April 2007.  The 
examiner stated that the Veteran's symptoms are not 
consistent with a diagnosis of PTSD.  The examiner stated 
that the Veteran had no social or occupational impairment and 
concluded that the Veteran did not have PTSD.  However, 
because the examiner did not have the private treatment 
records sought on remand, the examiner was unable to provide 
an opinion based on a complete review of the Veteran's file.  
The Board thus finds that, after private treatment records 
are obtained and reviewed, an examination and opinion 
addressing the diagnosis of PTSD is necessary in order to 
fairly decide the merits of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file private medical records dated around 
June 2003 from the Washington St. Tammany 
Regional Medical Center.  All attempts to 
secure those records must be documented in 
the claims folder.

2.  After the above development is 
completed, schedule the Veteran for a VA 
psychiatric examination.  The examiner 
should review the claims file and should 
note that review in the report.  The 
rationale for any opinions expressed 
should be provided.  If necessary, the 
examiner should reconcile the opinion with 
the other medical opinions of record.  The 
examiner should provide an opinion as to 
whether a diagnosis of PTSD is warranted.  
The examiner should specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met.  If a diagnosis 
of PTSD is warranted, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the verified 
rocket attack in service caused or 
contributed to the Veteran's diagnosis of 
PTSD.  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

